Citation Nr: 0738003	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Boston, Massachusetts 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a May 2004 rating decision, the RO 
granted service connection for PTSD, effective November 6, 
2003, and assigned a disability rating of 30 percent.  In a 
December 2004 rating decision, the RO increased the initial 
disability rating to 50 percent.  In a March 2006 rating 
decision, the RO increased the initial rating to 70 percent, 
effective from the date of the grant of service connection.  
The veteran has continued his appeal, and is seeking an 
initial rating higher than 70 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is appealing the 70 percent rating for his PTSD 
that is effective from the grant of service connection in 
November 2003.  The VA rating schedule provides for one 
rating, a 100 percent, above a 70 percent rating for mental 
disorders, including PTSD.  The criteria for 100 percent and 
70 percent ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2007).

The most recent VA examination of the veteran with respect to 
mental health was performed in January 2004.  At that time, 
the examiner found that there was no evidence of delusions or 
hallucinations.  The claims file contains records of recent 
VA mental health treatment of the veteran.  In a June 2005 
statement, the veteran's VA therapist noted that the veteran 
had "episodes of dissociation where he leaves his bed at 
night and is found by his wife outside the house in the 
middle of the night."  In September 2007, the veteran had a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  The veteran reported that his PTSD 
symptoms had worsened, and included hallucinations.  He 
stated that he had recently been terminated from his 
employment, with the termination possibly related to his PTSD 
symptoms and to side affects of his medications for PTSD.

There is evidence that the veteran's PTSD may have some 
manifestations, such as hallucinations, that are consistent 
with the criteria for a 100 percent rating.  Such 
manifestations were not reported on the January 2004 VA 
mental health examination, and the VA mental health treatment 
records do not provide sufficient information to determine 
the appropriate rating for the veteran's PTSD.  Therefore, 
the Board will remand the case for a new VA psychiatric 
examination to obtain detailed findings regarding the 
manifestations and severity of the veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to obtain 
detailed findings regarding the 
manifestations and severity of the 
veteran's PTSD.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should discuss the 
veteran's PTSD symptoms, noting in 
particular whether the veteran has severe 
symptoms such as gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent 
danger of hurting himself or others, 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene), 
disorientation to time or place, or memory 
loss for the names of his close relatives, 
own occupation, or own name.  The examiner 
should describe the extent of the 
veteran's occupational and social 
impairment due to PTSD, and should provide 
an opinion as to whether the veteran's 
PTSD symptoms make him unable to hold 
substantially gainful employment.

2.  Thereafter, the RO should review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



